Citation Nr: 0105064	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has active service from November 1955 to November 
1958 and from October 1961 to August 1962.

The Board of Veterans' Appeals (Board) first notes that the 
veteran originally claimed aggravation of an eyesight 
disorder due to service.  The regional office (RO) has stated 
the issue as service connection for defective visual acuity, 
which focuses the issue on clarity of vision.  The Board has 
broadened the issue to more accurately reflect the veteran's 
original claim.


REMAND

The Board has preliminarily reviewed the issue on appeal and 
first notes that the veteran states in a December 1997 
Statement in Support of Claim, that he had been receiving 
medical treatment for his right eye at the Department of 
Veterans Affairs Medical Center (VAMC), San Antonio, Texas, 
from January 1993 through December 1997.  The veteran 
specifically requested that the RO obtain a copy of these 
records.  While some records from this period are of record, 
the Board has been unable to find a copies of records 
spanning this period or any evidence that the RO sought 
records for the entire period for inclusion in the record.  
The Board finds that these records must be obtained to ensure 
an equitable disposition of the veteran's appeal.

Service medical records reveal that two diagnoses were made 
pertaining to the veteran's eyes.  The first diagnosis, 
amblyopia ex anopsia of the right eye, was made during the 
enlistment physical examination in November 1955.  The second 
diagnosis, astigmatism, was made during an ophthalmologic 
consultation in March 1962.  The veteran's medical histories 
throughout service have reflected that the veteran wore 
glasses for distance and reading.  The veteran indicated on 
his October 1958 and October 1962 medical history form that 
he had a history of "eye trouble."  On his October 1961 
medical history form, he checked the "no" block beside 
"eye trouble."

Post-service records indicate that the veteran has glaucoma 
in his left eye and there is an indication of diabetic 
retinopathy.  A VAMC record dated November 19, 1997 also 
indicates that the veteran has had a prosthesis in his right 
eye for three years prior thereto.

The veteran requested a local personal hearing, which was 
held in May 1999.   The veteran testified that while 
stationed in the Republic of Korea, he stood guard duty from 
October 1956 until April 1957 (Transcript (T) at pg. 1-2).  
It began to snow in Korea in the latter part of October and 
ceased in the latter part of March with some flurries in 
April (T. at pg. 2).  The veteran was not issued any visual 
safety equipment (T. at pg. 2).  At times the veteran was 
situated in a bunker and at other times he would lay outside, 
trying to keep the troops from coming across (T. at pg. 4).  
The glare off of the snow created some degree of aggravation 
to the veteran's eyesight (T. at pg. 2).  The veteran noticed 
that he had lost some night vision in October 1961 (T. at pg. 
3).  He consulted "a couple of sergeants" about his snow 
blindness and was told not to expose himself to binoculars 
for an extended period of time, but no medical treatment was 
given (T. at pg. 4).

The DD Form 214 recording the veteran's term of service from 
November 1955 to November 1958, reveals that the veteran's 
specialty title was medical corpsman.  It also indicates that 
the veteran had one year and 31/2 months of foreign service.  

The RO correctly cites 38 C.F.R. § 4.9, Congenital or 
Developmental Defects; however, this provision does not 
encompass all of the eye disorders disclosed in the current 
record.  In light of the veteran's current disability and new 
legislative changes set forth below, the Board finds that 
additional evidence is necessary for an equitable disposition 
of the veteran's claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent or past 
pertinent medical treatment for an eye 
disorder.  Any such relevant records 
should be obtained and associated with 
the claims folder.  

The RO should also take appropriate 
action to obtain the veteran's records 
from VAMC, San Antonio, Texas, dating 
from January 1993 to December 1997.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.  

3.  The veteran should then be afforded 
an examination by an appropriately 
qualified physician to determine the 
nature, status and etiology of any 
current eye disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions as to 
the following:

(a) Did the veteran plainly have an eye 
disorder on entering service and, if so, 
what is the diagnosis (es) of the 
disorder at entrance? 

(b) Is there a current diagnosis of an 
eye disability?

(c) If there is a current diagnosis of an 
eye disability, what is the degree of 
medical probability that such disability 
was incurred during active service or is 
causally related to service? 

(d) What is the degree of medical 
probability that any pre-service eye 
disorder underwent an increase in 
disability during active duty beyond the 
natural progress of the disorder based on 
all evidence pertaining to the disorder 
before, during and after service?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current eye 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
eye disorder.

5. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




